Citation Nr: 1604588	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for unspecified tumors.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to December 1971.  He had service in the Republic of Vietnam from January 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008 and May 2009 by and on behalf of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2013.


REMAND

Although this case was previously remanded, the Board finds that further development is required prior to appellate review.  The Veteran contends that he has hearing loss and tinnitus as a result of service, to include as a result of noise exposure or a left tympanic membrane puncture sustained in November 1970.  He also contends that he has respiratory, skin, and tumor disabilities as a result of exposure to herbicides, to include due to aggravation of asthma that he reported existed prior to service.  His exposure to herbicides during service in Vietnam and exposure to noise exposure in service is conceded.  The Veteran's claims have not been addressed by VA examination.  

The Board notes that the evidence shows the Veteran is currently incarcerated and that VA's duty to assist incarcerated Veterans requires tailored assistance to meet the circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  VA policies also provide that when examination of an incarcerated Veteran is required, VA must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VA personnel or examined at the prison by VA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VA.  It is noted that because some State laws restrict the movement of and access to prison inmates, neither of the above options may be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.  M21-1, Part III.iv.3.A.9.d. 

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to schedule the Veteran for VA examinations or, if an examinations cannot be performed, to obtain medical opinions based upon the available evidence.  Any efforts to schedule examination should be documented in the record.  The opinions should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hearing loss, tinnitus, a respiratory disability, a skin disability, or a tumor disability as a result of active service or exposure to herbicides during service.  The examiner should also provide an opinion as to whether any hearing loss or asthma disabilities clearly and unmistakably existed prior to service and if so, whether either underwent an increase in disability during service.  The examiners must review the record and must note that review in the report.  All necessary examinations, tests, and studies, to the extent possible, should be conducted.  All efforts to schedule examinations or obtain medical opinions must be documented for the record.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

